Citation Nr: 0525574	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder, and if so, whether service connection for 
that disability may be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1988 until 
April 1992, and in the reserves following that. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision.  The 
veteran filed a notice of disagreement in November 2000, a 
statement of the case was issued in September 2001, and the 
veteran perfected his appeal in October 2001.

In May 2002, a hearing was held before a Veterans Law judge.  
The judge who conducted the hearing has subsequently retired 
from  the Board.  The veteran was informed of this 
development and offered an opportunity for a second hearing, 
but he declined.

The veteran's case was remanded in June 2003 for further 
development.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a seizure disorder in a November 1998 
rating decision, and the veteran failed to perfect his appeal 
within the 60 day time period following the issuance of the 
statement of the case.

2.  Evidence added to the record since 1998, includes an 
opinion from a physician that the veteran's seizure disorder 
could be related to service.  

3.  The medical evidence in its entirety fails to show that 
it is as likely as not that the veteran's seizure disorder is 
related to a head injury which occurred while the veteran was 
on active duty for training.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  Evidence received since the November 1998 rating decision 
is new and material; therefore, the claim for service 
connection for a seizure disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for a seizure 
disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a seizure disorder was denied by the RO in a November 1998 
rating decision, and the decision was not appealed.  
Decisions by the RO are final if not appealed, and, as such, 
the 1998 decision became final.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the June 2004 supplemental statement of the case, the RO 
found that new and material evidence was submitted, and 
reopened the veteran's claim before denying it on the merits.

The Board notes that it is under a legal duty in situations 
where a veteran has requested that his or her claim be 
reopened to first determine whether new and material evidence 
has been submitted or obtained to justify reopening the 
claim.  The Board makes this determination regardless of any 
decision the RO may have determined in this regard.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the RO's decision in 
1998 showed that while the veteran was on active duty for 
training in May 1996 an M-16 rifle with a blank round in the 
chamber accidentally discharged while pointed at the 
veteran's face and rendered the veteran unconscious (the 
"incident").  The veteran was hospitalized and examined, 
and the doctor indicated that the veteran would have no 
residual impairment.  Since the incident, the veteran has had 
at least two witnessed seizures in September 1996 and in July 
1997.  As a child, the veteran was noted to have had 
infantile spinal meningitis, as well as a head injury with 
loss of consciousness.  A private doctor reviewed the 
veteran's record and opined that all these occurrences 
suggest that the veteran has an epileptogenic star focus and 
is prone to recurring seizures. 
 
The evidence associated with the claims file since the 1998 
rating decision includes records from the military 
investigation of the incident; private treatment records from 
September 1996 chronicling the onset of seizures; a September 
2000 opinion from the veteran's private doctor that the 
veteran's seizures could be related to the incident; 
treatment records from the private doctor from July 1997, 
regarding a second seizure; testimony from the veteran given 
at a hearing before the Board; and reports from two VA 
examinations given in an effort to determine the etiology of 
the veteran's seizures.  

The evidence presented to the Board since the 1998 rating 
decision is new, and it pertains to treatment of the 
veteran's seizure.  Furthermore, the private doctor's opinion 
that the veteran's seizures could be related to the veteran's 
time in service, combined with the veteran's testimony is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, the Board finds that the veteran's claim should 
be reopened.  The merits of entitlement to service connection 
for a seizure disorder will be discussed below.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran has submitted numerous treatment records 
regarding his two documented seizures, following his in-
service head injury.  

In September 1996, the veteran was hospitalized following a 
seizure at work.  The veteran indicated that this was the 
first seizure he had had.  The doctor noted that he had had 
an M-16 blunt injury in the midfrontal lower head area.  The 
neurologic examination was within normal limits, with no 
focal, motor or sensory deficit.  The doctor's impression was 
seizure disorder, secondary to head injury, questionable.  A 
neurology treatment note from that day indicated that the 
veteran had had a seizure with no definite etiology.  

At a neurology consultation the veteran denied any previous 
history of seizure-like events.  The doctor noted that the 
veteran had meningitis as a child and that the veteran's 
mother indicated that he had a brief seizure during that 
illness, but there were no subsequent seizures during 
childhood.  The doctor also noted that the veteran had 
briefly been knocked unconscious as a child when he fell off 
a car trunk and hit his head.  The doctor also considered the 
military incident.  The impression of the doctor was that the 
veteran had a seizure without a clear provocation; that he 
probably has an idiopathic seizure disorder; that there could 
be a relationship to meningitis as an infant, although 
nonbacterial meningitis does not commonly lead to subsequent 
seizures; and that the veteran had had some minor head 
trauma, but that this was also not likely to cause subsequent 
seizures.

The veteran underwent a CT scan which was normal.  The 
veteran also underwent an electroencephalogram, which 
revealed subtle left frontal slowing.

The veteran also submitted treatment records stemming from a 
second seizure in July 1997.  An angiogram of the brain was 
unremarkable.  Similarly, an MRI showed a normal brain.  The 
doctor assessed seizures, rule out electrolyte abnormalities, 
doubt cerebrovascular accident, doubt subarachnoid 
hemorrhage, doubt alcohol withdrawal seizures or drug 
related.

In September 2000, the veteran's private doctor authored a 
letter indicating that the veteran had suffered a head injury 
during active duty for training.  The doctor indicated that 
this head injury might cause seizure years later, and opined 
that this head injury could cause the veteran's seizure 
disorders.

In May 2002, the veteran testified before the Board.  The 
veteran relayed his version of the in-service incident and 
indicated that he started having seizures one month to the 
day following the in-service incident.  The veteran indicated 
that he had not had any VA medical treatment.  The veteran 
also indicated that since being placed on Dilantin in 1997 he 
had not had another seizure.

In March 2003, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's past history including the 
childhood meningitis and head injury, as well as the in-
service incident, and subsequent seizures.  Upon physical 
examination, the examiner noted that there was no scarring or 
residual in the area around where the veteran had the rifle 
blank injury, and all testing was within normal limits.  The 
examiner indicated that in addition to the multiple head 
injuries which the veteran had, a seizure disorder can also 
arise with no known etiology.  Accordingly, the examiner 
indicated that it is not possible to relate the seizure 
disorder to the incident of 1996, without resort to 
speculation.

The veteran underwent a second VA examination with a 
neurologist in March 2004.  The examiner found the veteran to 
be alert and oriented.  The examiner recounted the veteran's 
aforementioned medical history, and noted that the veteran 
has been stable for seven years since being on Dilantin.  
Following the examination, the examiner opined that it was 
less likely than not that the veteran has a seizure disorder 
related to a head injury in service.  

A review of the evidence of record indicates that numerous 
doctors have been unable to attribute the veteran's seizure 
condition to his in-service head injury.  The impressions 
from September 1996, stemming from the veteran's first 
seizure, were a seizure with no definite etiology and a 
without a clear provocation.  Brain scans have been 
unremarkable.  The first VA examiner (March 2003) was unable 
to relate the veteran's seizures to his in-service head 
injury, and the VA neurologist in March 2004, indicated that 
it was less likely than not that the seizures were related to 
an in-service head injury.

The only evidence connecting the veteran's seizures to his 
in-service head injury are his own testimony and his private 
doctor's opinion indicating that the veteran's inservice head 
injury might cause seizure years later, and could be the 
cause of the veteran's seizure disorders.  The Board notes 
that while lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons; it is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran can provide testimony regarding the in-
service incident, but he is not medically qualified to 
testify as to the etiology of his seizure disorder.  
Additionally, the Board notes that when a medical 
professional uses language such as "could cause" or "might 
cause" in the context of a medical opinion, it is the same 
as stating "could not cause" or "might not cause," making 
the opinion inherently speculative and therefore unable 
provide the requisite nexus to establish service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the medical evidence of 
record in its entirety fails to show that the veteran's 
seizure disorder is related to the head injury he had while 
on active duty for training.  As such, the veteran's claim is 
denied. 

III.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in March 2004, and in an undated letter (likely sent in 
either late 2000 or early 2001).  These letters advised the 
veteran of the first, second, third and fourth elements 
required by the Pelegrini II Court as stated above.  

The Board notes that the unfavorable AOJ decision that is the 
basis of this appeal was made prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  He was provided proper subsequent process (June 
2004 supplemental statement of the case); the content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify; and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Accordingly, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired or the 
veteran has submitted private treatment records relating to 
his seizure disorder.  VA has also acquired records from the 
investigation of the in-service incident to which the veteran 
attributes his seizure disorder.  Additionally, the veteran 
testified that he has not received treatment from the VA.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examinations in March 2003 and again in March 2004.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

Although new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a seizure disorder, entitlement to service 
connection for a seizure disorder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


